Title: Elizabeth Trist to Thomas Jefferson, 10 October 1816
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            My Dear Sir
            Bird Wood, Henry Cty 10th October—16
          
          In consiquence of a letter I received from my Daughter of 28th August, in which She mentions that in the calamitous State of Orleans in consiquence of the inundation She had sent for the Boys home. and they do not wish to return to that place again which detirmines Mr Tournillon to make every exertion in his power to send them to this section of the US in the Spring to finnish their education; she requests me to ask the opinion of those friends whoes judgement I have the most confidence in which will be the most eliguble College to Place
			 them in. Peachey thinks that under the present regulations William and Mary combine as Many advantages as any of the Colleges in the U.S. and I shoud certainly prefer it to Princeton or any of the N England seminaries but for its unhealthy situation Peachey has been so kind as to assure me that it wou’d give him pleasure for them to spend the vacation with us which commences in July and continues four months as he has a good collection of Books they can read four hours in a day and have sufficient time for recreation,
			 the advantage it will be to their health and the pleasure it wou’d give me to have them with me, wou’d, I believe add to my existence but I wou’d not let Selfish considerations influence me to
			 their
			 disadvantage therefore beg the favor of you to let me know your opinion
          I hope you enjoy good health also Mrs Randolph and all the family pray how has the drouth effected your crop? it occasion’d at one time great depression but the late rains have help’d the corn and Tobacco very much tho many will not
			 make sufficient corn to supply them through the Winter, Peachey as well as all those who have farms on the Horse pasture was favord with partial Showers tho at one time we feard the consiquences anticipated but we never ought to despair We have more corn and fodder than we ever had and the Tobacco has turnd
			 out better than was expected a farmers life is more replete with anxiety than a seamans tho attended with less personal danger. fortunatly for N Orleans the Mississippi, began to fall earlier than any of the oldest inhabitants can remember Saw mills that used to saw till the middle of august had to stop the latter end of May, but I cant learn that the country is unhealthy—tho my Grandson Nicholas was Ill of the fever soon after he got home and Mrs Tournillons little Son was near Dying but they were on the recoviry when I last heard from there—I wrote you last July directed to Poplar Forest with one enclosed for Miss Ellen presume they did not reach you tho the loss is not of much consiquence, I wish’d to know from you which of the Holy Bibles you most approve of as I heard you had all the New Editions, and if you had ever Seen that whic which was translated by Charles Thompson and to enquire of Ellen after Mrs Bache but I have since had a letter from her. Mr Gilmer is attending the Chancery Court at Lynchburg Mrs G Unites with me in affectionate love to Mrs Randolph and all the family with sincere wishes for yours Mr Randolphs and Jeffersons prosperity and happiness
          
            I am your affectionate and obliged Friend
            E, Trist
          
        